Title: From George Washington to William Lord Stirling Alexander, 30 October 1782
From: Washington, George
To: Alexander, William Lord Stirling


                  
                     My Lord
                     Head Quarters 30th Octo. 1782
                  
                  I have been honored with your Lordships Letters of the 23d & 26th instant with their Enclosures—and am much pleased to hear that every thing is quiet in your Quarter.
                  The Army having seperated for its Winter Quarters, the principal part of the Troops have removed to their hutting Ground in the Neighbourhood of N. Windsor—In makg the general Disposition for the Winter, I have judged best, as the New Hampshire Regiments have been long absent from the Army, thatthey should be relieved from their present Duty—for which purpose, the Rhode Island Regiment is ordered as soon as possible, to go to Albany.  It being probable that the Frontier will enjoy their present state of Quiet during the Winter, this Regiment with the State Troops will be sufficient to keep up the Idea of Defence & calm the Apprehensions of the People—The particular Disposition of the Troops which will remain under your Comd I shall leave to your Lordships Judgment, only wishg that Colo. Olneys Regt may be kept in as collected a state as circumstances will admit—I would suggest whether Colo. Willets Command will not be sufficient for the Mohawk River, & Colo. Olney be sent to Saratoga.
                  As the Troops which are to come down the River, will have their Huts to build after their Arrival on their Ground—your Lordship will see the Necessity of their being here as early as possible—You will therefore be pleased, immediately on Receipt of this Letter, to give your Orders that Arrangements may be formed, for the two Regiments of N. Hampshire to be removed to Newburg as early as Circumstances will possibly admit—no Time will be lost in sendg Colo. Olneys Regt up the River, so that the others may immediately be put in Motion to come down.
                  The Army being principally Collected in this Neighbourhood, & many General Officers being to be accommodated with Quarters, which your Lordship knows are not plenty in this Country—I have thot that you will be much more conveniently lodged in Albany during the Winter, than here.  You will therefore be pleased to remain in your present Command, which is as respectable as could be assigned you was your Lordship to repair to the Army.  With great Regard & Esteem I have the Honor to be &c.
                  
               